Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to Duplicate claims
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Matter Rejection – 35 U.S.C. 112, (a) first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 10-12, 16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment of August 19, 2021 requiring “parallel planar portions” that extend parallel to the tip axis with orthogonal planar portions separating the parallel planar portions introduces new matter that was not disclosed in the originally filed papers.   Applicant’s remarks indicate that support for the amendment is found in paragraph [0058] and Figure 8 of the specification.  Figure 8 discloses a tip comprised of decreasingly sized cylindrical shapes identified in the specification at paragraph [0057] as “a series of generally horizontal portions 815A, 815B, 815C, separated by generally orthogonal vertical portions 814B, 814C, and 814D, to form generally planar rings around the circumference of the tip 802.”  Applicant’s amendment referencing “generally parallel planar portions” is not supported because the cylindrically shaped horizontal portions 815A, 815B, 815C are not “planar.”  The examiner interprets the “planar” terminology to require a flat surface and exclude a curved cylindrical surface.    The “form generally planar rings” language in paragraph [0057] is understood to refer to the flat ring shaped surfaces 814B, 814C and 814D.   The current claim language would most 

Drawing Objection
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “parallel planar portions” that extend parallel to the tip axis with orthogonal planar portions separating the parallel planar portions as set forth in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Indefiniteness Rejection - 35 U.S.C. 112, (b) second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-12, 16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 11, applicant’s use of the terminology “planar” to apparently refer a cylindrical surface rather than a flat surface is an unreasonable distortion of ordinarily accepted meaning of the “planar” terminology and is confusing to one attempting to interpret the metes and bounds of the claim.
In regard to claims 21 and 23, it is unclear how two orthogonal planar surfaces could reasonably form a “generally round cross-sectional shape.”   Applicant’s distortion of the “planar” terminology is unreasonable.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sertich (US 4,283,174).
Sertich discloses a dental tool system comprised of comprised dental tool having a working tip formed as an elongated member 26 (Figure 4).  The Sertich elongated member includes an attachment member 90, 20, 100 at a proximal end.   The Sertich member further includes a tissue removal portion 102, 104, 106 on the outer surface of the tip comprised of a plurality of parallel planar portions 102 (note Figure 5A, two opposite sides) and a plurality of generally orthogonal planar portions 102 (note Figure 5, the other two opposite sides).  The Sertich member is capable of removing gum tissue.  In regard to claim 3, the Sertich tool is capable of manual manipulation with the power turned off.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 6, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sertich (US 4,283,174) in view of Hoang (US 2017/0333169).
Hoang teaches forming plastic insert tips 6 (Figs 1-4) that fit over the working tip of ultrasonic scalers for cleaning implants.  Hoang further teaches that the tips maybe formed to 

Applicant’s Response
	Applicant’s remarks filed August 13, 2021 have been addressed in the rejections above.

Allowable Subject Matter
Claims 17-20 and 25 are allowed.  In regard to claims 17 and 18, while Araya does disclose the use of a powered dental tool having a tip to remove gum tissue (note particularly column 5, lines 27-35), Araya does not reasonably teach or suggest removing accretions from the surface of a tooth during the same procedure with the tip (claim 17), nor does Araya reasonably teach or suggest inserting the tip into a periodontal pocket to ablate the tissue from inside the pocket (claim 18).  

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772    
                                                                                                                                                                                                    (571) 272-4712